Citation Nr: 1521980	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  01-03 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an organic brain disorder, major depressive disorder, and anxiety disorder.  


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to August 1957.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied a request to reopen a claim for service connection for a psychiatric disorder.  

In January 2007, the Board reopened the claim and denied service connection on the merits.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2008, the Court issued an order of joint motion for remand.  

Thereafter the Board remanded the claim in June 2008 and August 2014 for further development.  

As noted in the August 2014 remand, the Veteran was previously represented by an attorney, Kathy Lieberman.  However, in April 2011, the Veteran submitted a written statement indicating that he wished to revoke and remove Ms. Lieberman as his representative.  As the Veteran has not obtained another representative or submitted an updated VA Form 21-22 or 21-22a, the Board recognizes the Veteran as proceeding pro se in this appeal.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  In this regard, as noted in the Introduction, the Board previously remanded this matter in August 2014 for further development, to include obtaining a VA examination and opinion with respect to the Veteran's claim for psychiatric disorder.  

The Veteran underwent such an examination in January 2015.  The VA examiner diagnosed the Veteran with major depressive disorder and unspecified neurocognitive disorder.  The examiner noted that the Veteran's conditions were less likely as not incurred in or caused by his military service.  The examiner noted no psychiatric treatment, complaints, or findings in service or within a year after discharge from service.  

The Board finds that the January 2015 VA examiner did not provide an adequate rationale for the conclusion reached.  Furthermore, he did not comply with the directives of the August 2014 remand.  See Stegall, supra.  In this regard, the August 2014 remand directed the VA examiner to consider the lay evidence of record related to the Veteran's reports of exposure to gases during a gas chamber training in which his gas mask was defective as well as his reports of head and back injuries in service, which left him unconscious.  The VA examiner instead only considered the Veteran's statements at the time of the examination that he did not remember specific details of in-service events.  Such a statement is credible, given the examiner's findings that the Veteran has mild memory loss and impairment of short- and long- term memory.  Thus, the VA examiner failed to consider the Veteran's statements previously of record with respect to in-service events.  

Additionally, the August 2014 remand directed the VA examiner to reconcile the June 2001 findings of Dr. J, noting a diagnosis of organic brain syndrome, with any findings that the Veteran did not have such a diagnosis.  While the VA examiner noted an unspecified neurocognitive disorder, the examiner did not specifically reconcile such a finding with the June 2001 finding by Dr. J.  For the above reasons, the Board finds that this matter must be remanded.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his psychiatric disabilities and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for a psychiatric examination.  All indicated tests, including psychological testing, should be conducted.  The contents of the entire claims file, to include a copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should identify any psychiatric diagnoses, to include organic brain disorder, that the Veteran has had during the pendency of this appeal.  

For any such diagnoses, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to the Veteran's military service, to include the in-service head/back injury or gas mask incident.  

The examiner must attempt to reconcile the varying psychiatric diagnoses of record, to include a statement as to the validity of any of the diagnoses of record.  Specifically, the examiner must provide a rationale in support of any finding that the Veteran does not have a diagnosis of an organic brain disorder/syndrome, as found by Dr. J.  

The examiner must consider all lay and medical evidence of record and provide a detailed rationale for each opinion or conclusion provided.  

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




